Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered.  Applicant has argued that the claims 9-15 were not addressed in the last Office Action, and states this as a reason for claims 9-15 being allowed.  The last Office Action did not indicate claims 9-15 as being allowed. Claims 9-15 are rejected in this Office Action.
Applicant has stated that the rejections of the last Office Action are not articulated in such manner as to be responded to.  This argument is respectfully found to be not persuasive because, for example, claim 1 states " a method...comprising:  forming a first dielectric layer over a fin structure and a dummy gate stack" as a step.  The examiner believes that Cheng discloses this step as stated on page 3 of the last Office Action, in the paragraphs of the Cheng reference cited in the rejection of claim 1.  Applicant has not stated evidence that the rejections of the last Office Action do not articulate the rejections in such a manner that the rejections can be responded to (MPEP 2145(I) Argument does not replace evidence where evidence is necessary)  .  It seems that nonspecific statements which criticize the rejections rather than stating specific reasons or that which is lacking in the portions of the references are made (MPEP 2145(I) Argument does not replace evidence where evidence is necessary).  For example, claim 1 states "forming a first dielectric layer over a fin structure and a dummy gate stack, the dummy gate stack being over the fin structure".  The examiner believes that para. 0007 outlines the process taught by the Cheng reference, and that para. 0064 in combination with Fig. 20 specifically teaches the step of depositing a sacrificial layer" and "performing an etch process to expose portions of the fin structure while sidewalls of the dummy stack remain covered by the sacrificial layer", as para. 0064 of Cheng discloses removal of the sacrificial gate to form cavity 2002 that expose the channel regions of the fins...the etch process is selective to the spacer.  Applicant has argued that Cheng does not teach forming a dielectric layer over a fin structure, however, it is well known in the art to form a dielectric layer on a silicon substrate, for example layer 1502 in Fig. 19B (para. 0051 describes layer 1502), as it is well known in the art to form a silicon oxide layer  on a silicon substrate. Applicant has argued similarly with respect to the last Office Action, the criticism being vague and not specifically pointing out that which is thought to be missing from the Office Action.  Applicant has also stated that the examiner was not able to explain the Office Action in an interview.  This statement is vague, as the explanation for the rejections are included in the Office Action, with paragraphs and Fig. from the references pointed out, therefore the rejections are included in the Office Action and the explanations of the rejections are included in the Office Action.  Applicant has not stated any evidence for Applicant's statement that the examiner was not able to explain the examiner's rejections, while the examiner's rejections are explained in the Office Action as argued above, in response to Applicant’s Remarks.  Applicant has also argued that the limitation "forming a first dielectric layer over a fin" was not included in the rejection of claim 1.  This argument is respectfully found to be not persuasive because, in addition to the examiner’s pointing out as stated above that the Cheng reference discloses insulation of the substrate, it is well known in the art that  without insulation or dielectric to isolate the substrate, the device would not be able to function, as is well known in the art.   This  Office Action includes  rejections of claims 9-15 in which new grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2018/0006138 A1)(“Cheng”).
Cheng discloses a method  of forming a semiconductor device which includes fins (para. 0007) including
Forming a first dielectric layer over a fin and a dummy gate stack which is over the fin, as Cheng discloses forming a sacrificial layer over the fins (para. 0007 and 0064)
Depositing a sacrificial layer over the dielectric layer, as Cheng discloses forming a material such as SiN as a hardmask 204 over the dielectric layer 104  (para. 0037-0039).
Performing an etch exposing portions of the fin while sidewalls of the gate stack remain covered
Growing source/drain regions from the exposed portions of the fins (para. 0059)
Removing the sacrificial layer exposing the dielectric adjacent the dummy gate (para. 0064-0065 and Fig. 19A and Fig. 21A and Fig. 21B)
Depositing a second dielectric layer on the first dielectric, as Cheng discloses forming a gate cap 2108 over the gate stack 2101 (para. 0069), and Cheng discloses a hardmask material includes silicon oxide, silicon nitride (SiN), for example (para. 0037), which is a disclosure of a second dielectric on the first dielectric.
Although the steps disclosed by Cheng are not all in the same embodiment, Cheng discloses the the embodiments can be modified or varied and used according to the ordinary skill in the art (para. 0076), which the embodiments according to Cheng which are relied upon satisfy the limitations of claim 1 as stated above.

            Re claim 7:  Cheng discloses the sacrificial layer is deposited by a conformal method, as Cheng discloses atomic layer deposition (para. 0054), which is known in the art to be a conformal deposition method.
          Re claim 8:  Cheng discloses removing the sacrificial layer is performed after growing the source/drain regions, as Cheng discloses epitaxial growth process of the source/drain regions on exposed areas around the exposed fins (para. 0059-0060 and Fig. 18), which is a disclosure of the removing the sacrificial layer after growing of the source/drain regions, as the sacrificial layers 1602 are shown in Fig. 18 before the growing of the source/drain regions (para. 0056 and Fig. 18).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cheng et al (US 2018/0006138 A1)(“Cheng”) as applied to claim 1 above, and further in view of Basker et al (US 9,806,155 B1)(“Basker”).
Cheng discloses the limitations of claim 1 as stated above.  Chang is silent with respect to the second dielectric includes low-k dielectric.
Basker, in the same field of endeavor of fin structures (Abstract), discloses   forming dielectric 75 in Fig. 10 over the structure in Fig. 9 (col. 12, lines 24-44 and Fig. 9 and Fig. 10).  Basker also discloses the spacer material may be a low-k (low dielectric constant) material which is porous (col. 10, lines 18-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Basker with the method disclosed by Cheng in order to obtain the benefit of the desired properties of the dielectrics and of the relative etch selectivities of the dielectrics.
Re claim 3:  Cheng discloses the second dielectric in a range of 0.5-20 nm (para. 0066), which overlaps the recited range, and therefor the recited range is obvious (MPEP 2144.05).
Re claim 4:; Cheng discloses the second dielectric thickness in a range which overlaps the recited range, therefore it is within the ordinary skill in the art to expect the pores to include pores having a median radius in the recited range. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2018/0006138 A1)(“Cheng”) as applied to claim 1 above, and further in view of Basker et al (US 9,806,155 B1)(“Basker”) as applied to claim 2 above, and further in view of Krishnan (US 2017/0315044 A11).
Cheng in view of Basker discloses the limitations of claim 2 as stated above.  Cheng in view of Basker is silent with respect to the recited porosity range of the second dielectric layer.
Krishnan, in the same field of endeavor of porosity of a dielectric layer covering and between finfet structures  (para. 0105), discloses relationships between spaces between the finfets and hole diameters or pore diameters (para. 0082 and Fig. 7 and Fig. 8).  It would have been obvious to one of ordinary skill n the art before the effective filing date of the claimed invention to have combined the relationships disclosed by Krishnan and the method and device disclosed by Cheng in view of Basker in order to obtain the desired porosity range.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2018/0006138 A1)(“Cheng”) as applied to claim 1 above, and further in view of Xie et al (US 2018/0033871 A1)(“Xie”).
Cheng discloses the limitations of claim 1 as stated above.  Cheng is silent with respect to the recited steps which include the third dielectric layer.
Xie, in the same field of endeavor of FinFET (para. 0002), discloses a sacrificial gate and a sacrificial gate insulation (para. 0028), removing the sacrificial gate structures 122 (para. 0030 and Fig. 1I)  and patterning the masking layer (para. 0031 and Fig. iK) , the dielectric layer 132 contacts the first dielectric layer 120, and removing the dielectric layer 132 (para. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Xie with the method disclosed by Cheng in order to obtain the benefit of ease of forming open spaces in the production process as disclosed by Xie (Xie, para. 0039-0040).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al (US 9425105 B1)(“Basker”).
Basker discloses a method of forming a semiconductor device, as Basker discloses forming field effect transistors (FETs) such as finFET structures (col. 1, lines 10-35), including
Forming a first and a second dummy gate over a first and a second  fin structure, as Basker discloses forming first and second finFET structures over a fin, the finFET structures being an NFET and a PFET structure  as shown in Fig. 1A (col. 4, lines 41-59), the semiconductor fin is feature 104 in Fig. 1B (col.  5, lines 17-38)
Forming a first spacer layer over the first and second dummy gate and the first and second fin structure, as Basker discloses a sacrificial layer 140 (Fig. 18 and col. 9, lines 62 -67 and col. 10 , lines 1-6), and   spacer layer 116 and spacer layer 134 in Fig. 17 (col. 9, lines 36-52)
Forming a first sacrificial layer over the first spacer layer, as Basker discloses forming a sacrificial layer 140 over the spacer layer 134, as Baskir discloses the portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67and col. 10, lines 1-7 and Fig. 18)
 Removing portions of the first sacrificial layer 140 and the first spacer layer to expose the first fin structure, as Baskir discloses removing the sacrificial layer 140 as stated above, and Baskir also discloses removing the sacrificial layer portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67 and col. 10, lines 1-7 and Fig. 18) as stated above,
           Forming a first spacer layer over the first and second dummy gate and the first and second fin structure, as Basker discloses a sacrificial layer 140 (Fig. 18 and col. 9, lines 62 -67 and col. 10 , lines 1-6), and   spacer layer 116 and spacer layer 134 in Fig. 17 (col. 9, lines 36-52)
Forming a first sacrificial layer over the first spacer layer, as Basker discloses forming a sacrificial layer 140 over the spacer layer 134, as Baskir discloses the portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67and col. 10, lines 1-7 and Fig. 18)
 Removing portions of the first sacrificial layer 140 and the first spacer layer to expose the first fin structure, as Baskir discloses removing the sacrificial layer 140 as stated above, and Baskir also discloses removing the sacrificial layer portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67 and col. 10, lines 1-7 and Fig. 18) as stated above, the patterned voids 142 are reserved for forming gate stacks between the contact stacks 138a and 138b, the gate stacks being formed, although not shown in Fig. 18, the gate stacks are formed between the contact stacks, one on each side of the gates which are to be formed in the opening labeled 142, after the material 114 is removed from the opening, exposing the fin layer 104 (Fig. 18 and col. 9, lines 62-67 and col. 10, lines 1-7). 
This process is also carried out for the NFET and for the PFET portions of the device:
Forming a first and a second dummy gate over a first and a second  fin structure, as Basker discloses forming first and second finFET structures over a fin, the finFET structures being an NFET and a PFET structure  as shown in Fig. 1A (col. 4, lines 41-59), the semiconductor fin is feature 104 in Fig. 1B (col.  5, lines 17-38)
Forming a first spacer layer over the first and second dummy gate and the first and second fin structure, as Basker discloses a sacrificial layer 140 (Fig. 18 and col. 9, lines 62 -67 and col. 10 , lines 1-6), and   spacer layer 116 and spacer layer 134 in Fig. 17 (col. 9, lines 36-52)
Forming a first sacrificial layer over the first spacer layer, as Basker discloses forming a sacrificial layer 140 over the spacer layer 134, as Baskir discloses the portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67and col. 10, lines 1-7 and Fig. 18)
 Removing portions of the first sacrificial layer 140 and the first spacer layer to expose the first fin structure, as Baskir discloses removing the sacrificial layer 140 as stated above, and Baskir also discloses removing the sacrificial layer portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67 and col. 10, lines 1-7 and Fig. 18) as stated above,
Forming a first spacer layer over the first and second dummy gate and the first and second fin structure, as Basker discloses a sacrificial layer 140 (Fig. 18 and col. 9, lines 62 -67 and col. 10 , lines 1-6), and   spacer layer 116 and spacer layer 134 in Fig. 17 (col. 9, lines 36-52)
Forming a first sacrificial layer over the first spacer layer, as Basker discloses forming a sacrificial layer 140 over the spacer layer 134, as Baskir discloses the portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67and col. 10, lines 1-7 and Fig. 18)
 Removing portions of the first sacrificial layer 140 and the first spacer layer to expose the first fin structure, as Baskir discloses removing the sacrificial layer 140 as stated above, and Baskir also discloses removing the sacrificial layer portion of the  layer 114 labeled 142 in Fig. 18 is a spacer layer (col. 9, lines 62-67 and col. 10, lines 1-7 and Fig. 18) as stated above, the patterned voids 142 are reserved for forming gate stacks between the contact stacks 138a and 138b, the gate stacks being formed, although not shown in Fig. 18, the gate stacks are formed between the contact stacks, one on each side of the gates which are to be formed in the opening labeled 142, after the material 114 is removed from the opening, exposing the fin layer 104 (Fig. 18 and col. 9, lines 62-67 and col. 10, lines 1-7). 
Forming second source/drain regions on the second fin structure, as Baskir discloses forming first and second finFET structures over a fin, the finFET structures being an NFET and a PFET structure  as shown in Fig. 1A (col. 4, lines 41-59), the semiconductor fin is feature 104 in Fig. 1B (col.  5, lines 17-38).


Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al (US 9425105 B1)(“Basker”) as applied to claim 9 above, and further in view of Varadarajan (US 2017/0365462 A1).
         Baskir discloses the limitations of claim 9 as stated above.  Baskir is silent with respect to  the second spacer layer has a lower dielectric constant than the first sacrificial layer and the second sacrificial layer.
             Varadarajan in the same field of endeavor of discloses a method for manufacturing FinFET structures (para. 0045 and Fig. 1E). Fig. 1E discloses multiple gate electrodes and fins in which fins on one side of the gate are source regions and fins on the other side of the gate are the drain regions (para. 0099).  Structures 151 are the sidewall spacers (para. 0097 and 0099 and Fig. 1E).  Varadarajan also discloses that oxygen doped SiC films have desirable and unique properties (para. 0002), including can be formed to obtain a desired porosity and dielectric constant (para. 0045) and the films can be relatively thin and yet have a hermetic barrier quality (para. 0061).  Varadarajan also discloses the properties of the layer can be chosen such as to serve as an etch stop, as the etch selectivities of the layer can be chosen, the layer can also be formed as  being a bilayer if desired (para. 0093).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Varadarajan with the method disclosed by Basker in order to obtain the benefits disclosed by Varadarajan as stated above.


Re claim 11: Baskir discloses the second spacer is a low k layer, as Basker discloses the second spacer is photoresist (col. 8, lines 36-45).
Re claim 12:  Basker discloses the etch stop , as Basker discloses the layer 116 etches at a greater rate than the layer 104, which is the fin material (col. 6, lines 12-22 and Fig. 3).
Re claim 13:  Basker discloses the second spacer layer is over the source/drain region, as Basker discloses layer 122a and 122b are the source and drain regions, the material being formed by epitaxial deposition (col. 7, lines 3-16 and Fig. 7) , and the first and second spacers are over the source and drain regions as shown in Fig. 17 (Fig. 17 and col. 9, lines 52-62).
Re claim 14:  Basker discloses the second spacer is over the second source/drain regions between the etch stop layer and the second source/drain regions, as Basker discloses for example in Fig. 16 the second space 128 is over the source/drain regions (Fig. 16 and col. 9, lines 5-35).  
Re claim 15:  Basker in view of Varadarajan discloses the second spacer is porous, as 
             Varadarajan in the same field of endeavor of discloses a method for manufacturing FinFET structures (para. 0045 and Fig. 1E). Fig. 1E discloses multiple gate electrodes and fins in which fins on one side of the gate are source regions and fins on the other side of the gate are the drain regions (para. 0099).  Structures 151 are the sidewall spacers (para. 0097 and 0099 and Fig. 1E).  Varadarajan also discloses that oxygen doped SiC films have desirable and unique properties (para. 0002), including can be formed to obtain a desired porosity (para. 0045) and the films can be relatively thin and yet have a hermetic barrier quality (para. 0061).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Varadarajan with the method disclosed by Basker in order to obtain the benefits disclosed by Varadarajan as stated above.

Claims 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2018/0006138 A1)(“Cheng”) in view of Cheng et al (US 2016/0336428 A1)(“Cheng ‘428”)  and of Xie et al (US 2018/0033871 A1)(“Xie”).
Cheng discloses a semiconductor device which includes fins (para. 0007) including
A  first dielectric layer over a fin and a dummy gate stack which is over the fin, as Cheng discloses forming a sacrificial layer over the fins (para. 0007 and 0064)
A sacrificial layer over the dielectric layer, as Cheng discloses forming a material such as SiN as a hardmask 204 over the dielectric layer 104  (para. 0037-0039).
 exposed portions of the fin while sidewalls of the gate stack remain covered
 source/drain regions from the exposed portions of the fins (para. 0059)
a metal gate 2108 (para. 0065 and Fig. 21B)
 exposing the dielectric adjacent the dummy gate (para. 0064-0065 and Fig. 19A and Fig. 21A and Fig. 21B)
 a second dielectric layer on the first dielectric, as Cheng discloses forming a gate cap 2108 over the gate stack 2101 (para. 0069), and Cheng discloses a hardmask material includes silicon oxide, silicon nitride (SiN), for example (para. 0037), which is a disclosure of a second dielectric on the first dielectric.
Although the structures  disclosed by Cheng are not all in the same embodiment, Cheng discloses the  embodiments can be modified or varied and used according to the ordinary skill in the art (para. 0076), which the embodiments according to Cheng which are relied upon satisfy the limitations of claim 1 as stated above.
Cheng is silent with respect to  a second S/D region over a second fin having a smaller cross sectional area than the first S/D region , the spacer portions, the first gate spacer, the third gate spacer are formed of a same material, the first epitaxial S/D region is free of the spacer portions.
Cheng ‘428, in the same field of endeavor of fin structures (Abstract), discloses first and second groups of finFETs which contain different proportions and materials (para. 0080 and 0035 and 0038 and 0045).  
Xie, in the same field of endeavor of FinFET (para. 0002), discloses a sacrificial gate and a sacrificial gate insulation (para. 0028), removing the sacrificial gate structures 122 (para. 0030 and Fig. 1I)  and patterning the masking layer (para. 0031 and Fig. iK) , the dielectric layer 132 contacts the first dielectric layer 120, and removing the dielectric layer 132 (para. 0033).  Xie also discloses the source/drain regions are protected by sacrificial gate material (para. 0086-0087), which is a disclosure of a block mask or etch stop layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Xie with the method disclosed by Cheng in order to obtain the benefit of ease of forming open spaces in the production process as disclosed by Xie (Xie, para. 0039-0040) while protecting the open spaces .
With respect to the recited relative proportions of the fins, it would have been obvious to one of ordinary skill in the art to have chosen the recited range of thickness for the first and second gate spacer, as the thickness of the spacers is a result-effective variable MPEP 2144.05(III)(C))   as shown in Cheng ‘428 which one of ordinary skill in the art can optimize by techniques well known in the art (MPEP 2144.05(II)).
Re claim 17:  It would have been obvious to one of ordinary skill in the art to have chosen the recited range of thickness for the first and second gate spacer, as the thickness of the spacers is a result-effective variable MPEP 2144.05(III)(C))   as shown in Cheng ‘428 which one of ordinary skill in the art can optimize by techniques well known in the art (MPEP 2144.05(II)).


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2018/0006138 A1)(“Cheng”) in view of Cheng et al (US 2016/0336428 A1)(“Cheng ‘428”)  and of Xie et al (US 2018/0033871 A1)(“Xie”)as applied to claim 16 above, and further in view of Basker et al (US 9,806,155 B1)(“Basker”).
Cheng in view of Cheng ‘428  and of Xie   discloses the limitations of claim 16 as stated above.  Chang in view of  Cheng ‘428 and of Xie  silent with respect to the gate spacers  includes low-k dielectric.
Basker, in the same field of endeavor of fin structures (Abstract), discloses   forming dielectric 75 in Fig. 10 over the structure in Fig. 9 (col. 12, lines 24-44 and Fig. 9 and Fig. 10).  Basker also discloses the spacer material may be a low-k (low dielectric constant) material, including a material which is porous (col. 10, lines 18-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Basker with the method disclosed by Cheng in order to obtain the benefit of the desired properties of the dielectrics and of the relative etch selectivities of the dielectrics.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2018/0006138 A1)(“Cheng”) in view of Cheng et al (US 2016/0336428 A1)(“Cheng ‘428”)  and of Xie et al (US 2018/0033871 A1)(“Xie”)as applied to claim 16 above, and further in view of Basker et al (US 9,806,155 B1)(“Basker”) as applied to claim 18 above, and further in view of Breil et al (US 9,093,425 B1)(“Breil”) and of Basker et al (US 9,620,644 B2)(“Basker ‘644”).
Cheng in view of Cheng ‘428 and Xie and Basker discloses the limitations of claim 18 as stated above. Chen in view of Cheng ‘428 and Xie and Basker is silent with respect to the first dielectric the second dielectric the second gate spacer and the fourth gate spacer are formed of the same low-k dielectric layer.
Breil, in the same field of endeavor of FinFETs (col. 20, lines 29-44), discloses that the use of a low -k dielectric such as SILK b15, lines 57-67 and col. 16, lines 1-4) between the fins results in avoiding the need to perform a subsequent planarizing step (col. 15, lines 57-67 and col. 16, lines 1-4).
Basker ‘644, in the same field of endeavor of FinFETs (col. 1, lines 11-17), discloses etch selectivity between the outer and inner spacers can be chosen to facilitate the removal of the desired layer (col. 8, lines 16-31), and an example of a material for the outer spacer layer is a material such as SILK (col. 7, lines 38-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Breil and by Basker with the method disclosed by Chen in view of Cheng ‘428 and Xie and Basker in order to obtain the benefits of etch selectivity and of avoiding the need for subsequent planarization as disclosed by Breil and by Basker.
Re claim 20:  Xie also discloses the source/drain regions are protected by sacrificial gate material (para. 0086-0087), which is a disclosure of a block mask or etch stop layer).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895